Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6,7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 3, please replace “fine pattern”  with - - fine holographic relief pattern- - .   
 The “fine pattern”  is part of the “hologram medium” recited in the preamble is where the interference fringes meet the surface of the photopolymer(ized) layer.  See discussion in Naydenova et al. “Holographic patterning of acrylamide-based photopolymer surface”, Opt. Express., Vol. 13(13) pp 4878-4889 (06-2005) (cited as of interest in the previous action) describes the surface relief holograms formed during (volume) holographic recording (see figure 4).  The mechanism of the surface grating formation in photopolymeric systems is discussed on page 4879-4780, including shrinkage during curing and monomer diffusion.  The surface relief amplitude grows during exposure from 0 to a maximum of ~35 nm for a 100 l/mm pitch in figure 5b. The surface relief amplitude grows during exposure from 0 to a maximum of ~1.75 microns for a 10 l/mm pitch in figure 5a.  

In claim 17 at line 1, after “claim 1”, please insert - - wherein the fine holographic relief pattern includes a holographic image of the optical element- - .
The examiner points to the prepub of the instant specification [0004] which describes the recording of interference patterns in the photopolymer making it suitable for forming optical lenses, mirrors, deflecting mirrors, filters, diffusing screens, diffraction elements, light guides, waveguides, holographic optical elements having projection screen and/or mask functions, medium of optical memory system and light diffusion plate, optical wavelength multiplexers, reflection type, transmission type color filters, and the like. 
It seems clear that the specification is describing holographically/interferometrically recorded lenses, mirrors and the like and not where the polymer substrate is shaped to be an optical element.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4,6,7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US patent 11079678 (formerly copending Application No. 16/343153 (20190317404). Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claims 16 and 17 recite hologram formed using the 
This application has matured into a patent.
Claims 1-4,6,7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US patent 11084933 (formerly copending Application No. 16/651906 (20200263038).
Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claims 10,11 and ,13 recite hologram formed using the composition of claim 2 which embraces the composition of claims 3 and 4 and will include a relief hologram pattern due to shrinkage induced by polymerization at the surface during the interference laser exposure of claim 12. See Naydenova et al. “Holographic patterning of acrylamide-based photopolymer surface”, Opt. Express., Vol. 13(13) pp 4878-4889 (06-2005).
This application has matured into a patent.
Claims 1-4,6,7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/607588 (20200150528). Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claims 10 which includes the monomer of claim 3 due to its dependency will inherently result in a hologram with the relief hologram formed upon its surface when practicing the invention of claim 13.

This has a final action as of 6/8/2021 and so is in advanced prosecution.  It is also earlier filed and there is the oft overlooked issue of preventing dual ownership. 
Claims 1-4,6,7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/606431 (20200192218).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claim 1 which includes a monomer will inherently result in a hologram with the relief hologram formed upon its surface when practicing the invention of claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The issue fee has been paid as of 8/16/2021, so this application will shortly mature into a patent.
38.	Claims 1-4,6,7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/976206 (20210003919).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claims 4 and 5 which includes a monomer will inherently result in a hologram with the relief hologram formed upon its surface when practicing the invention of claim 15.

This application does not have any prosecution at this time.  The examiner would consider withdrawing this application without the need for a terminal disclaimer as long as this is the case.
Claims 1-4,6,7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/968084 (20210026239).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the recording of the hologram in the claimed photopolymer compositions as recited in claim 1 and 5 which includes a monomer will inherently result in a hologram with the relief hologram formed upon its surface when practicing the invention of claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This application does not have any prosecution at this time.  The examiner would consider withdrawing this application without the need for a terminal disclaimer as long as this is the case.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 23, 2021